KAPSNER, Justice,
concurring.
[¶ 13] I concur.
[¶ 14] I wonder if our jurisprudence fully recognizes the reality of divorce judgments entered upon stipulation of the parties. As cited by the majority, we have said that where a settlement agreement is incorporated and merged into a judgment, we interpret and enforce only the judgment. However, that judgment is only an interpretation of the underlying contract between the parties; it is not a judgment independently formed by the judge. Consequently, the trial judge, to the extent the judge had any input into the language of the original judgment at all, is merely interpreting a contract as is an appellate court.
[¶ 15] The point of my concern is that where a judgment is based upon a contract, the contract which is before the court should be available to assist in the interpretation of the judgment.
[¶ 16] The parties’ settlement agreement and the judgment unambiguously required this result and I concur.
[¶ 17] CAROL RONNING KAPSNER